DETAILED ACTION
Claim(s) 1-21 as filed 3/04/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9, 11-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bean et al. (US Patent Application 2016/0348628).
Regarding Claim 1, Bean discloses a poppet of a check valve 100 (Figures 3-5 especially), the poppet 114 comprising: a base 126 (para. 0029); a shaft 127 extending from the base; and a sealing head 116 coupled to the shaft and extended away from the base by the shaft (as shown in Figures 3-5), wherein a flow channel is defined between the base, the shaft, and the sealing head (the region surrounding the shaft 127 defines 126, the shaft 127 and the sealing head 116 as shown in Figures 3 and 4).
Regarding Claim 2, Bean further discloses the base 126 comprises a plurality of holes 132 to counterbalance back pressure for the check valve (para. 0030; these holes relieve back pressure from behind the base).
Regarding Claim 7, Bean further discloses the plurality of holes 132 are positioned around a root of the shaft 127 that connects to the base (as shown in Figures 3 and 4; the holes are provided in the base on opposite sides of the end of the shaft that connects to the base).
Regarding Claim 8, Bean further discloses the shaft 127 is axially centered about a longitudinal axis of the poppet (as shown in Figures 3 and 4).
Regarding Claim 9, Bean further discloses the shaft 127 has a first diameter (as shown in Figures 3 and 4), and the sealing head 116 has a second diameter that is greater than the first diameter (as shown in Figures 3 and 4).
Regarding Claim 11, Bean further discloses the poppet is disposed in a check valve 100 capable of use in a hydraulic system for landing gear of an aircraft (the limitation of “for a hydraulic system for landing gear of an aircraft” is recited as merely a suggested use of the claimed device and the device of Bean is capable of use in such a system).
Regarding Claim 12, when making and using the device of Bean, Bean necessarily discloses a method of forming a poppet of a check valve 100 (Figures 3-5 especially), the method comprising: extending a shaft 127 from a base 126 (shaft 127 126 as shown in Figures 3-5); coupling a sealing head 116 to the shaft, wherein said coupling extends the sealing head 116 away from the base 126 (116 extends away from the base 126 as shown in Figures 3-5); and defining a flow channel between the base, the shaft, and the sealing head (the region surrounding the shaft 127 defines a flow channel for the fluid to flow from the inlet to the outlet in the same manner as achieved by applicant; this channel is defined between the base 126, the shaft 127 and the sealing head 116 as shown in Figures 3 and 4).
Regarding Claim 13, Bean further discloses forming a plurality of holes 132 in the base.
Regarding Claim 17, Bean further discloses said forming comprises positioning the plurality of holes 132 around a root of the shaft 127 that connects to the base (as shown in Figures 3 and 4; the holes are provided in the base on opposite sides of the end of the shaft that connects to the base).
Regarding Claim 18, Bean further discloses said extending comprises axially centering the shaft 127 about a longitudinal axis of the poppet (as shown in Figures 3 and 4).
Regarding Claim 19, Bean further discloses the shaft 127 has a first diameter (as shown in Figures 3 and 4), and the sealing head 116 has a second diameter that is greater than the first diameter (as shown in Figures 3 and 4).
Claim(s) 1-5, 7-9, 11-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. (US Patent 5848605).
Regarding Claim 1, Bailey discloses a poppet of a check valve (abstract), the poppet (interconnected elements 60 and 70 are together readable on the recited 70; a shaft 65 extending from the base (65 extends from 70 via the connection of 62 with 75); and a sealing head 63 coupled to the shaft 65 and extended away from the base by the shaft (as best shown in Figure 1), wherein a flow channel is defined between the base, the shaft, and the sealing head (the region surrounding the shaft 65 between the head 63 and the base 70 defines a flow channel for the fluid to flow from the inlet to the outlet when the valve is open).
Regarding Claim 2, Bailey further discloses the base 70 comprises a plurality of holes 76 to counterbalance back pressure for the check valve (these holes are capable of accommodating back pressure from the outlet 37; fluid flowing from the outlet through the holes 76 would surround the stem and at least partially act against the surface 73 of the poppet, thereby providing at least some “counterbalance” effect).
Regarding Claim 3, Bailey further discloses the plurality of holes 76 extend through a flat surface 73 of the base, wherein the shaft 65 extends from the flat surface 73 (Figure 1).
Regarding Claim 4, Bailey further discloses the plurality of holes 76 extend to an internal cavity of the base (internal cavity within 70 as shown in Figures 1 and 2).
Regarding Claim 5, Bailey further discloses each of the plurality of holes 76 has a central axis that is perpendicular to the flat surface of the base (as best shown in Figures 1 and 2).
Regarding Claim 7, Bailey further discloses the plurality of holes 76 are positioned around a root 62 of the shaft 65
Regarding Claim 8, Bailey further discloses the shaft 65 is axially centered about a longitudinal axis of the poppet (as shown in Figures 1 and 2).
Regarding Claim 9, Bailey further discloses the shaft 65 has a first diameter (as shown in Figure 1), and the sealing head 63 has a second diameter that is greater than the first diameter (as shown in Figures 1 and 2).
Regarding Claim 11, Bailey further discloses the poppet is disposed in a check valve (abstract) capable of use in a hydraulic system for landing gear of an aircraft (the limitation of “for a hydraulic system for landing gear of an aircraft” is recited as merely a suggested use of the claimed device and the device of Bailey is capable of use in such a system).
Regarding Claim 12, when making and using the device of Bailey, Bailey necessarily discloses a method of forming a poppet of a check valve (abstract), the method comprising: extending a shaft 65 from a base 70 (shaft 65 is inserted within the base at 62 and extends from the base as shown in Figure 1); coupling a sealing head 63 to the shaft, wherein said coupling extends the sealing head 63 away from the base 70 (as best shown in Figure 1); and defining a flow channel between the base, the shaft, and the sealing head (the region surrounding the shaft 65 between the head 63 and the base 70 defines a flow channel for the fluid to flow from the inlet to the outlet when the valve is open).
Regarding Claim 13, Bailey further discloses forming a plurality of holes 76 in the base.
Regarding Claim 14, Bailey further discloses said forming comprises: forming the plurality of holes 76 through a flat surface 73 of the base; and extending the plurality of 70 as shown in Figures 1 and 2).
Regarding Claim 17, Bailey further discloses said forming comprises positioning the plurality of holes 76 around a root 62 of the shaft 65 that connects to the base (as best shown in Figure 1).
Regarding Claim 18, Bailey further discloses said extending comprises axially centering the shaft 65 about a longitudinal axis of the poppet (as shown in Figures 1 and 2).
Regarding Claim 19, Bailey further discloses the shaft 65 has a first diameter (as shown in Figure 1), and the sealing head 63 has a second diameter that is greater than the first diameter (as shown in Figures 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bean et al. (US Patent Application 2016/0348628) in view of Parker (GB 565291).
Regarding Claims 10 and 20, Bean does not disclose the sealing head comprises at least one orifice for restricted flow.
Parker teaches a check valve and further teaches (Figure 4) a sealing head 24a comprises at least one orifice 33 for restricted flow.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Bean such that the sealing head includes an orifice for restricted flow as taught by Parker for the purpose of allowing a small amount of flow to thereby prevent a rapid changes in the fluid dynamics (as taught by Parker; page 3, lines 23-52).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US Patent 5848605) in view of Harding (US Patent 5918628).
Regarding Claim 15, Bailey is silent on the manner in which the holes 76 are formed and therefore does not disclose said forming comprises linearly forming the plurality of holes by a forming tool operating from the internal cavity to and through the flat surface of the base.
Harding teaches a method of providing a check valve and further teaches holes 84 are formed by a forming tool (“drilling”; col. 7, lines 31-35).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Bailey such that the 
It is noted that Bailey in view of Harding does not disclose the particular direction by which the holes are drilled.  However, the selection of the direction with which a through hole is drilled is seen to be an obvious matter of design choice which does not materially affect the final product.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Bailey in view of Harding such that the holes are drilled in either direction, including the direction from the internal cavity to and through the flat surface of the base, for the purpose of providing a technique to ensure the holes extend entirely through the surface as desired.
Allowable Subject Matter
Claim 21 is allowed.
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 6 and 16, Bailey is seen as the closest prior art as described above, however Bailey fails to teach the internal cavity is defined by a ceiling that is conic.  Conic shaped ceilings are known as taught by Alexander (US Patent 4213021) which includes a sleeve 31 having an internal chamber with a conic ceiling.  However, there is no motivation in the art to modify Bailey such that the internal cavity is defined by a ceiling that is conic as taught by Alexander.  Meanwhile, Alexander and Bean fail to 34 of Alexander, 132 of Bean) extend through a flat surface of the base as required by claim 3.  Instead, the surfaces of Alexander and Bean are inclined and annular and therefore are not reasonably seen as “flat” as claimed.  Regarding Claim 21, Bailey teaches all of the elements of this claim (as described above) except for the combination of the biasing spring and base.  It is noted that Bailey teaches coils 78, however this element 70 would be relied upon as readable on the recited base having an internal cavity in the manner described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gass et al. (US Patent 9644356) teaches a check valve with an orifice 350 for restricted flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753